Name: Commission Regulation (EC) No 1062/98 of 25 May 1998 on issuing A2 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 26. 5. 98L 152/4 COMMISSION REGULATION (EC) No 1062/98 of 25 May 1998 on issuing A2 export licences for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/ 96 of 14 November 1996 on detailed rules for imple- menting Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables (1), as last amended by Regulation (EC) No 213/98 (2), and in partic- ular Article 3(4) thereof, Whereas Commission Regulation (EC) No 983/98 (3) sets the indicative refund rates and the indicative quantities for A2 export licences, other than those applied for in the context of food aid; Whereas, for tomatoes, apples for destination group X and peaches and nectarines in view of the economic situation in the various destination groups indicated in the Annex to Regulation (EC) No 983/98 and taking account of information received by operators via their applications for A2 licences, the definitive refund rates should be set at a different rate from the indicative rates; whereas the percentages for the issuing of licences for the quantities applied for should also be set; whereas the definitive rates may not be more than double the indicative rates; Whereas, pursuant to Article 3(5) of Regulation (EC) No 2190/96, applications for rates in excess of the corre- sponding definitive rates shall be considered null and void, HAS ADOPTED THIS REGULATION: Article 1 1. For A2 export licences for which applications have been submitted pursuant to Article 1 of Regulation (EC) No 983/98, the actual date of application referred to in the second subparagraph of Article 3(1) of Regulation (EC) No 2190/96 is hereby set at 26 May 1998. 2. The licences referred to in the first paragraph shall be issued at the definitive refund rates and at the percent- ages for the quantities applied for as indicated in the Annex to this Regulation. 3. Pursuant to Article 3(5) of Regulation (EC) No 2190/ 96, applications referred to in the first paragraph for rates in excess of the corresponding definitive rates set out in the Annex shall be considered null and void. Article 2 This Regulation shall enter into force on 26 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 292, 15. 11. 1996, p. 12. (2) OJ L 22, 29. 1. 1998, p. 8. (3) OJ L 137, 9. 5. 1998, p. 12. EN Official Journal of the European Communities26. 5. 98 L 152/5 ANNEX Product Destination orgroup of destinations (1) Definitive refund rates (ECU/tonne net) Percentages for the issuing of licences Tomatoes F 20 100 % Oranges XYC 35 100 % Lemons F 36 95 % X 22 100 % Apples Y 6 95 % Peaches and nectarines E 25 100 % (1) The destination codes are defined as follows: X: Norway, Iceland, Greenland, Faeroes, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Bosnia-Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Federal Republic of Yugoslavia (Serbia and Montenegro), Malta. Y: Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87, as amended. C: Switzerland, Czech Republic, Slovakia. E: All destinations except Switzerland. F: All destinations.